Title: To Thomas Jefferson from Count Rumford, 1 June 1800
From: Rumford, Count
To: Jefferson, Thomas



Sir,
Royal Institution, Albemarle Street,London, 1st June, 1800.

By direction of the Managers of the Royal Institution of Great Britain I have the honour to transmit to the President of the American Philosophical Society the enclosed Publication, in which an Account is given of an Establishment lately formed in this Metropolis for promoting useful Knowledge.
I have likewise the honour, in conformity to the Instructions I have received, to request that the Society may be assured of the sincere desire of the Managers of the Royal Institution of Great Britain to cultivate a friendly Correspondence with them, and to cooperate with them in all things that may contribute to the Advancement of Science, and to the general Diffusion of the Knowledge of such new and useful Discoveries, and mechanical Improvements, as may tend to increase the Enjoyments, and promote the Industry, Happiness, and Prosperity of Mankind.
I have the honour to be, with much Respect, Sir, Your most Obedient Humble Servant,

Rumford.

